[Cite as Dawson v. Cleveland, 2014-Ohio-500.]
                      [Vacated opinion. Please see 2014-Ohio-1636.]



                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                      No. 99964



                               DARRELL E. DAWSON
                                                PLAINTIFF-APPELLANT

                                                 vs.

                        CITY OF CLEVELAND, ET AL.
                                                DEFENDANTS-APPELLEES




                                          JUDGMENT:
                                           REVERSED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                     Case No. CV-792131

            BEFORE:          Blackmon, J., S. Gallagher, P.J., and E.A. Gallagher, J.

            RELEASED AND JOURNALIZED:                       February 13, 2014
ATTORNEY FOR APPELLANT

James G. Dawson
4881 Foxlair Trail
Richmond Heights, Ohio 44143


ATTORNEYS FOR APPELLEES

Barbara Langhenry
Director of Law

By: John Mills
Assistant Director of Law
City of Cleveland
601 Lakeside Avenue, Room 106
Cleveland, Ohio 44114

Parking Violations Bureau
City of Cleveland
Photo Safety Division
1200 Ontario Street, 2nd Floor
Cleveland, Ohio 44113




PATRICIA ANN BLACKMON, J.:
       {¶1} Appellant Darrell E. Dawson (“Dawson”) appeals the trial court’s order

affirming the City of Cleveland Parking Violations Bureau’s (“the City”) imposition of

civil liability upon Dawson for a speeding offense.      For the reasons that follow, we

reverse the trial court’s decision.

       {¶2} On June 17, 2012, the City issued a notice of liability pursuant to Cleveland

Codified Ordinances (“C.C.O.”) 413.031 to Dawson, alleging that an automated camera

photographed a vehicle registered in his name traveling at 49 m.p.h. in a 35 m.p.h. zone.

Dawson appealed the notice of liability pursuant to C.C.O. 413.031(k).

       {¶3} On August 28, 2012, at the administrative hearing, the hearing officer set

forth the facts and allegations surrounding the issuance of the notice of liability. Dawson

did not attend, the hearing officer offered to continue the hearing, but Dawson’s counsel

declined the offer. Instead, counsel offered “Exhibit A,” detailing nine assignments of

error to be made part of the record. Thereafter, the hearing officer found Dawson liable

for the speed violation and ordered him to pay the $100 fine.

       {¶4} On September 25, 2012, pursuant to R.C. 2506.01, Dawson filed an

administrative appeal with the court of common pleas, asserting factual challenges and

alleging various procedural and constitutional violations.      Dawson also requested a

hearing pursuant to R.C. 2506.03, claiming that the testimony given before the hearing

officer was not made under oath and that the hearing officer did not file with the

transcript conclusions of fact.
       {¶5} On March 5, 2013, the trial court denied the motion, ruling that the hearing

officer filed sufficient conclusions of fact and that Dawson had waived the right to argue

that the hearing officer’s testimony was not given under oath. Accordingly, the

administrative appeal was decided by the arguments contained in the briefs submitted by

both parties.

       {¶6} On May 9, 2013, the trial court issued a written opinion finding that the

hearing officer’s decision was supported by substantial, reliable, and probative evidence.

       {¶7} Dawson now appeals, raising among other things, facial constitutional

challenges to C.C.O. 413.031.

       {¶8} At the outset, we acknowledge that the instant matter involves an appeal

from an administrative decision pursuant to R.C. Chapter 2506, and “[t]he proper vehicle

for challenging the constitutionality of an ordinance on its face is a declaratory judgment

action.”   Cappas & Karas Inv., Inc. v. Cleveland Bd. of Zoning Appeals, 8th Dist.

Cuyahoga No. 85124, 2005-Ohio-2735, citing Martin v. Independence Bd. of Zoning

Appeals, 8th Dist. Cuyahoga No. 81340, 2003-Ohio-2736.             See also Grossman v.

Cleveland Hts., 120 Ohio App.3d 435, 439-441, 698 N.E.2d 76 (8th Dist.1997).

       {¶9} However, because this appeal presents yet another challenge to the

constitutionality of a city’s automated camera civil traffic enforcement system, we will

follow this court’s most recent decision in Jodka v. Cleveland, 8th Dist. Cuyahoga No.

99951, 2014-Ohio-208.       In Jodka, we found that C.C.O. 413.031 unconstitutionally

usurps the authority of the Cleveland Municipal Court to adjudicate certain traffic
infractions. As such, we sustain Dawson’s facial challenges to C.C.O. 413.031 and

reverse the trial court’s decision.

       {¶10} Judgment reversed.

       It is ordered that appellant recover from appellees his costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



PATRICIA ANN BLACKMON, JUDGE

EILEEN A. GALLAGHER, J., CONCURS;
SEAN C. GALLAGHER, P.J., CONCURS
IN JUDGMENT ONLY